/DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Sverdrup (US 2012/0105310).
Regarding claim 1, Sverdrup discloses helmet mounted display (HMD) system comprising: 
a visor (para. 105, 2) having an inner reflective surface and mountable to head gear (see A in claim 1 on page 10);
 a light source arranged to emit light (see B-C in claim 1 on page 11); 
directing optics arranged to image light from the light source onto the inner reflective surface of the visor to provide a reticle image on the inner reflective surface of the visor (see D-E in claim 1 and claim 6 on page 11; also see para. 29, 31, 51; including visors para. 105, 2); 
at least one actuator configured to change the orientation and shape of the directing optics to change the position of the reticle image on the inner reflective surface of the visor provided by the directing optics (see H in claim 1 on page 11 and para. 105, 2); 

a controller configured to receive an indication of the determined orientation of the eye, and to control the at least one actuator to change the orientation and shape of the directing optics to change the position of reticle image based on the indication of the determined orientation of the eye such that the eye views the reticle image (H in claim 1 on page 11).  
Regarding claim 2, Sverdrup discloses wherein the visor has a first region corresponding to a main field of view on the inner reflective surface of the visor, and a second region on the inner reflective surface of the visor outside the main field of view, wherein the position of reticle image includes the second region (see D, E, H in claim 1, page 11).  
Regarding claim 3, Sverdrup discloses wherein the main field of view is about 400 x 300 (see claim 10, page 11). Also see paragraph [0003] of printed application.  
Regarding claim 4, Sverdrup discloses wherein the directing optics and at least one actuator include a micro-electro-mechanical (MEM) structure (see claim 6, page 11).  
Regarding claim 5, Sverdrup discloses wherein the directing optics and at least one actuator include multiple micro-electro-mechanical (MEM) structures (see claim 4, page 11 and fig. 1B).  
Regarding claim 6, Sverdrup discloses wherein the eye tracker includes an infra-red (IR) light source arranged to provide IR light to the eye of the wearer (see F and C of claim 1, page 11).  
Regarding claim 7, Sverdrup discloses wherein the eye tracker includes an IR detector arranged to detect IR light from the eye of the wearer (see F and H of claim 1, page 11).  
Regarding claim 8, Sverdrup discloses, wherein the eye tracker includes a tracker processor configured to determine the orientation of the eye of the wearer based on the detected IR light from the IR detector (see F and H of claim 1, page 11).  
Regarding claim 9, Sverdrup discloses, wherein the IR detector includes an IR camera (26, fig. 2C).  
Regarding claim 10, Sverdrup discloses, wherein the light source includes at least one of a laser or a light emitting diode (B in claim 1, page 11).  
Regarding claim 11, Sverdrup discloses, wherein the light source emits at least one of monochrome light or full color light (B in claim 1, page 11).  
Regarding claim 12, Sverdrup discloses, wherein the directing optics is arranged to image light from the light source onto the inner reflective surface of the visor to provide additional information in addition to the reticle image on the inner reflective surface of the visor (see H in claim 1, page 11 and fig. 2A).  
Regarding claim 13, Sverdrup discloses, wherein the additional information includes object targeting information or aircraft flight information (para. 105, 12, 59).  
Regarding claim 14, Sverdrup discloses multiple steerable light assemblies (see B-E and H in claim 1 on page 11). The remainder of the claims is rejected in the same manner as claim 1 above.
Regarding claim 15, Sverdrup discloses, wherein each steerable light assembly provides a different field of view (see H2-H3 in claim 1, page 11).  
Regarding claim 16, Sverdrup discloses, wherein different field of views overlap each other (see H2-H3 in claim 1, page 11).  
Regarding claim 17, wherein the multiple steerable light assemblies include a left eye steerable light assembly, a right eye steerable light assembly, and the at least one eye tracker includes a left eye tracker and a right eye tracker (see claim 12 and claim 14 on page 11).  
Regarding claim 18, Sverdrup discloses: providing a main optical system configured to provide a video image in the first region (see G-H in claim 1 on page 11). The remainder of claim is rejected in the same manner as claims 1-2 above.  
Regarding claim 19, Sverdrup discloses, further comprising providing a main optical system, wherein the main optical system includes: a video source including video data (G in claim 1, page 11); and a video controller configured to provide the video image based on the video data from the video source (G-H in claim 1, page 11).  
Regarding claim 20, Sverdrup discloses, further comprising providing a main optical system, wherein the main optical system further includes: a main light source (B in claim 1, page 11); and main directing optics (D in claim 1, page 11), 16 4839-6743-8262Atty. Dkt. No. 112116US02 (047141-1491) 
wherein the video controller is configured to control the main directing optics to raster scan the video data in combination with light from the main light source (G-H in claim 1, page 11).
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. Applicant argues “Sverdrup discloses a nonspecific image displayed directly .
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628